Exhibit 10.27

 



AMENDMENT NO. 7

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of July 21, 2016, by and among WELLS FARGO
CAPITAL FINANCE, LLC, in its capacity as agent (in such capacity, “Agent”) for
the Lenders (as defined in the Loan Agreement referred to below), KINERGY
MARKETING LLC (“Kinergy”), and PACIFIC AG. PRODUCTS, LLC (“Pacific Ag” and
together with Kinergy, each individually, a “Borrower” and collectively, the
“Borrowers”).

 

WHEREAS, Borrowers, Agent and Lenders have entered into certain financing
arrangements as set forth in (a) the Amended and Restated Loan and Security
Agreement, dated as of May 4, 2012, by and among Agent, Lenders and Borrowers
(as amended, restated, renewed, extended, supplemented, substituted and
otherwise modified from time to time, the “Loan Agreement”) and (b) the
Financing Agreements (as defined in the Loan Agreement); WHEREAS, Borrowers have
advised Agent that Pacific AG desires to enter into (a) a Corn Procurement and
Supply Agreement, dated on or about the date hereof; by and between Pacific AG
and Pacific Ethanol Aurora East, LLC, (b) a Corn Procurement and Supply
Agreement, dated on or about the date hereof, by and between Pacific AG and
Pacific Ethanol Aurora West, LLC and (c) a Corn Procurement and Supply
Agreement, dated on or about the date hereof, by and between Pacific AG and
Pacific Ethanol Pekin, Inc. (collectively, in each instance substantially in the
forms attached as Exhibit A hereto, the “Procurement and Supply Agreements”);
and

 

WHEREAS, Borrowers, Agent and Lenders have agreed to amend and modify certain
provisions of Loan Agreement, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Loan Agreement.

 

2.         Consent. To the extent their consent may be necessary or required
under the Loan Agreement or the other Financing Agreements, Agent and Lenders
hereby consent to the execution and performance by Pacific AG of the Procurement
and Supply Agreements.

 

3.         Amendment to Eligible Accounts. Subsection (n) of Section 1.33 of the
Loan Agreement is hereby deleted in its entirety and the following substituted
therefor:

 

“(n) such Accounts are not unpaid more than (i) in the case of Accounts of
Pacific AG, thirty (30) days after the original due date for such Accounts or
ninety (90) days after the date of the original invoice for them, and (ii) in
the case of all other Accounts, thirty (30) days after the original due date for
such Accounts or forty-five (45) days after the date of the original invoice for
them;”

 

 

 



 1 

 

 

4.         Additional Representation. In addition to the continuing
representations, warranties and covenants at any time made by Borrowers to Agent
and Lenders pursuant to the Loan Agreement and the other Financing Agreements,
Borrowers hereby jointly and severally represent, warrant and covenant with and
to Agent and Lenders that, (a) as of the date of this Amendment and after giving
effect hereto, no Default or Event of Default exists or has occurred and is
continuing and (b) Borrowers have provided to Agent true and complete copies of
the Aventine Term Loan Agreement and Term Loan Intercreditor Agreement, in each
case, as in effect as of the date hereof.

 

5.         Release. In consideration of the agreements of Agent and Lenders
contained herein and the making of loans by or on behalf of Agent and Lenders to
Borrowers pursuant to the Loan Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower and Parent on behalf of itself and its successors, assigns, and other
legal representatives, hereby, jointly and severally, absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives and their respective successors and
assigns (Agent, each Lender and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, whether liquidated or unliquidated,
matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or
unforeseen and anticipated or unanticipated, which any Borrower or Parent, or
any of its successors, assigns, or other legal representatives and its
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Agreement, in relation to, or in any way in connection with the
Loan Agreement, as amended and supplemented through the date hereof, this
Agreement and the other Financing Agreements. Each Borrower and Parent
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

6.         Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the receipt by Agent of an original (or electronic copy) of
this Amendment duly authorized, executed and delivered by Borrowers and Lenders.

 

7.         Effect of this Amendment. Except as modified pursuant hereto, no
other changes or modifications to the Loan Agreement or the other Financing
Agreements are intended or implied and in all other respects the Loan Agreement
and other Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof. To the extent of conflict
between the terms of this Amendment, on the one hand, and Loan Agreement or the
other Financing Agreements, on the other hand, the terms of this Amendment shall
control.

 

8.         Further Assurances. Borrowers shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment.

 

9.         Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

 

 

 



 2 

 

 

10.         Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of California (without giving effect to
principles of conflict of laws).

 

11.         Counterparts. This Amendment may be signed in counterparts, each of
which shall be an original and all of which taken together constitute one
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. Delivery of an executed counterpart of this Amendment electronically or
by facsimile shall be effective as delivery of an original executed counterpart
of this Amendment.

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 



BORROWERS:

 

KINERGY MARKETING LLC,

   as a Borrower

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

PACIFIC AG. PRODUCTS, LLC,

   as a Borrower

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

PACIFIC ETHANOL, INC,

   as Parent

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

 

AGENT AND LENDER:

 

WELLS FARGO CAPITAL FINANCE, LLC,

   as Agent and sole Lender

 

By: /s/ Carlos Valles                             

Name: Carlos Valles

Title: Vice President

 

 

 

 

Signature Page to Amendment No. 7

 



  

 

 

 

 

EXHIBIT A

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  

 

 

 

CONFIRMATION AND ACKNOWLEDGMENT BY BAILLEE

 

July 21, 2016

 

PACIFIC ETHANOL AURORA WEST, LLC

400 Capitol Mall, Suite 2060

Sacramento, California 95814

 

Ladies and Gentlemen:

 

Reference is made to the Bailee Notification and Acknowledgment of Security
Interest, dated July 1,2015 (as amended, the “Agreement”), by and among Pacific
Ethanol Aurora East, LLC (“Bailee”) and Kinergy Marketing, LLC (“Kinergy”).

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned acknowledges, confirms and agrees that (a) all references in
the Agreement to the Company include, without limitation, Pacific AG Products,
LLC (“Pacific AG”), (b) the Collateral includes, without limitation, assets and
properties of Pacific AG that would constitute Collateral if an asset or
property of Kinergy or any other Company and (c) Pacific AG hereby joins the
Agreement as a Company thereunder to the same extent as if it were an original
signatory thereto.

 

Except as modified pursuant hereto, no other changes or modifications to the
Agreement are intended or implied and in all other respects Agreement is hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof. To the extent of conflict between the terms of this letter, on the
one hand, and the Agreement, on the other hand, the terms of this letter shall
control.

 

Please acknowledge your letter agreement to the foregoing by signing in the
space provided below.

 

Very truly yours,

 

KINERGY MARKETING, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

PACIFIC AG PRODUCTS, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

ACKNOWLEDGED AND AGREED:

 

PACIFIC ETHANOL AURORA EAST, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

 

 

 



  

 

 

CONFIRMATION AND ACKNOWLEDGMENT BY BAILLEE

 

July 21, 2016

 

PACIFIC ETHANOL AURORA WEST, LLC

400 Capitol Mall, Suite 2060

Sacramento, California 95814

 

Ladies and Gentlemen:

 

Reference is made to the Bailee Notification and Acknowledgment of Security
Interest, dated July 1, 2015 (as amended, the “Agreement”), by and among Pacific
Ethanol Aurora West, LLC (“Bailee”) and Kinergy Marketing, LLC (“Kinergy”).

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned acknowledges, confirms and agrees that (a) all references in
the Agreement to the Company include, without limitation, Pacific AG Products,
LLC (“Pacific AG”), (b) the Collateral includes, without limitation, assets and
properties of Pacific AG that would constitute Collateral if an asset or
property of Kinergy or any other Company and (c) Pacific AG hereby joins the
Agreement as a Company thereunder to the same extent as if it were an original
signatory thereto. Except as modified pursuant hereto, no other changes or
modifications to the Agreement are intended or implied and in all other respects
Agreement is hereby specifically ratified, restated and confirmed by all parties
hereto as of the date hereof. To the extent of conflict between the terms of
this letter, on the one hand, and the Agreement, on the other hand, the terms of
this letter shall control.

 

Please acknowledge your letter agreement to the foregoing by signing in the
space provided below.



 

Very truly yours,

 

KINERGY MARKETING, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

PACIFIC AG PRODUCTS, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

ACKNOWLEDGED AND AGREED:

 

PACIFIC ETHANOL AURORA WEST, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 



  

 

 

 



CONFIRMATION AND ACKNOWLEDGMENT BY BAILLEE

 

July 21, 2016

 

PACIFIC ETHANOL AURORA WEST, LLC

400 Capitol Mall, Suite 2060

Sacramento, California 95814

 

Ladies and Gentlemen:

 

Reference is made to the Bailee Notification and Acknowledgment of Security
Interest, dated July 1, 2015 (as amended, the “Agreement”), by and among Pacific
Ethanol Pekin, LLC (“Bailee”) and Kinergy Marketing, LLC (“Kinergy”).

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned acknowledges, confirms and agrees that (a) all references in
the Agreement to the Company include, without limitation, Pacific AG Products,
LLC (“Pacific AG”), (b) the Collateral includes, without limitation, assets and
properties of Pacific AG that would constitute Collateral if an asset or
property of Kinergy or any other Company and (c) Pacific AG hereby joins the
Agreement as a Company thereunder to the same extent as if it were an original
signatory thereto. Except as modified pursuant hereto, no other changes or
modifications to the Agreement are intended or implied and in all other respects
Agreement is hereby specifically ratified, restated and confirmed by all parties
hereto as of the date hereof. To the extent of conflict between the terms of
this letter, on the one hand, and the Agreement, on the other hand, the terms of
this letter shall control.

 

Please acknowledge your letter agreement to the foregoing by signing in the
space provided below.



 

Very truly yours,

 

KINERGY MARKETING, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

PACIFIC AG PRODUCTS, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

ACKNOWLEDGED AND AGREED:

 

PACIFIC ETHANOL AURORA PEKIN, LLC

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  

 